Case 1:20-cv-23783-MGC Document 5 Entered on FLSD Docket 09/17/2020 Page 1 of 2




                       UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF FLORIDA

                          CASE NO: 20-23783-CV-COOKE
                            MAGISTRATE JUDGE REID

 SEBASTIAN RADETIC,

       Petitioner,

 v.

 MIAMI FIELD OFFICE, IMMIGRATION AND CUSTOMS ENFORCEMENT,

      Respondent.
 ______________________________/

        INITIAL ORDER OF INSTRUCTIONS TO PRO SE LITIGANT

       At the outset of a pro se case, it is essential that Petitioner understand certain

 procedural information. It is thus ORDERED AND ADJUDGED as follows:

       1.     No letters can be sent to the Clerk of the Court or to any District Judge

 or Magistrate Judge concerning the case. A pro se litigant may file a motion, a

 memorandum, any pleading allowed by the procedural rules, or any document

 ordered by the Court, but shall not file any letters. This includes cover letters to the

 Clerk when submitting pleadings. The Clerk of the Court does not need a cover letter

 explaining what is enclosed. Instead, the Clerk dockets pleadings based on their

 content.

       2.     A pro se litigant and his or her family, friends or acquaintances must

 not call any Judge’s office for any reason. No information about the case can be
Case 1:20-cv-23783-MGC Document 5 Entered on FLSD Docket 09/17/2020 Page 2 of 2




 obtained from the Judge’s office. Brief case status information contained on the

 docket sheet may be available from the Clerk of Court, but no Court employee can

 provide legal advice to any litigant, pro se or otherwise. If Petitioner desires to know

 the status of his case, he may file a pleading entitled “Notice of Inquiry.”

       3.     A pro se litigant must promptly notify the Court in writing of any

 change of his or her address. This notice must be provided on a paper labeled “Notice

 of Change of Address,” and must include the case number, the litigant’s name, and

 the new address. A copy must be sent to counsel for the opposing side if counsel has

 appeared, and the notice shall include a certificate of service that a copy has been

 sent to counsel for the opposing side. Failure to promptly notify the Court of any

 change in address may result in dismissal of the case for lack of prosecution.

 DONE AND ORDERED at Miami, Florida, this 17th day of September, 2020.

                                         s/Lisette M. Reid
                                         UNITED STATES MAGISTRATE JUDGE

 cc:
       Sebastian Radetic
       A#209214450
       Glades County Detention Center
       Inmate Mail/Parcels
       P.O. Box 39
       Moore Haven, FL 33471
       PRO SE



                                            2
